

113 S2602 RS: Mountains to Sound Greenway National Heritage Area Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 640113th CONGRESS2d SessionS. 2602[Report No. 113–300]IN THE SENATE OF THE UNITED STATESJuly 15, 2014Ms. Cantwell (for herself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Mountains to Sound Greenway National Heritage Area in the State of Washington.1.Short titleThis Act may be cited as the
		  Mountains to Sound Greenway National Heritage Area Act.2.FindingsCongress finds that—(1)the Mountains to Sound Greenway—(A)is a nationally important historical transportation corridor in which
			 native travel routes, pioneer wagon roads, transcontinental railroads,
			 original State highways, and modern interstates are layered into a
			 historical
			 and cultural mosaic that were important in  opening the Northwest region
			 of the United States to commerce,
			 transport, settlement, and recreation;(B)remains  a crucial transcontinental link within the United States;(C)has a unique and nationally important heritage of outdoor
			 recreation and natural resource conservation; and(D)is a large, iconic, populated area of the United States, exemplified by—(i)hundreds of thousands of acres of forests and fields that are—(I)managed by the	Federal Government and State, local, and tribal
			 governments; and(II)in close proximity to a major metropolitan area;(ii)an outstanding array of accessible natural land, which is highlighted by—(I)the Alpine Lakes Wilderness Area;(II)the forests of the Teanaway River basin; and(III)the towering Douglas firs of
			 the Issaquah Alps;(iii)dynamic and engaging cultural opportunities, including hundreds of museums, environmental education
			 centers, interpretive trails, festivals, and community centers;(iv)vibrant cities, extensive outdoor recreation, and globally competitive businesses established and
			 thriving in the area; and(v)strong local citizen involvement and collaboration; and(2)the community of  Mountains to Sound Greenway has many great stories to share, including stories
			 of—(A)Indian tribes from time immemorial;(B)travel and transport in the  West,  including  footpaths used for trading, transcontinental
			 railroads,  and the present-day Mountains to Sound Greenway I–90 National
			 Scenic
			 Byway;(C)settlement and commerce in the Northwest, including the coal mining communities of Roslyn and
			 Newcastle, the railroad communities of Cle Elum and South Cle Elum, the
			 timber communities of Snoqualmie and North Bend, and the agricultural
			 communities of Ellensburg and Carnation;(D)extensive rural working farms and forests of the Snoqualmie and Yakima River valleys and the
			 Cascade foothills; and(E)a strong interrelationship between built and natural environments that strengthens economies and
			 communities.3.PurposesThe purposes of this Act are—(1)to recognize the
			 national importance of the natural, historical, and cultural legacies of
			 the
			 Heritage Area, as
			 demonstrated in—(A)the study entitled Mountains to Sound Greenway National
			 Heritage Area Feasibility Study and dated April 2012; and(B)the document entitled National Heritage Area Feasibility Study Addendum and dated March 2014;(2)to recognize the nationally important role of the Heritage Area as a historical transportation
			 corridor that continues to link the Puget Sound region to the rest of the
			 United States;(3)to recognize the national heritage of the timber and
			 outdoor recreation industries that have developed from the transportation
			 corridor;(4)to recognize the
			 heritage of natural resource conservation in the Pacific Northwest and in
			 the
			 Mountains to Sound Greenway;(5)to conserve, enhance, and interpret the legacy of natural resource
			 conservation
			 and community stewardship, which has been passed from generation to
			 generation within the
			 Heritage Area;(6)to promote
			 heritage, cultural, and recreational tourism;(7)to develop educational
			 and
			 cultural programs for visitors and the general public;(8)to recognize and
			 interpret important events and geographic locations representing key
			 developments in the establishment of the United States, particularly the
			 settlement of the West and the stories of diverse ethnic groups, including
			 members of Indian tribes and others;(9)to enhance a
			 cooperative management framework to assist the Federal Government,  
			 State, local, and
			 tribal
			 governments, the private sector, and citizens residing in the Heritage
			 Area in
			 conserving, supporting, managing, enhancing, and interpreting the
			 significant
			 historical, cultural, natural, and recreational sites in the Heritage
			 Area;(10)to recognize and
			 interpret the relationship between land and people, which are broad
			 ideals of the United States demonstrated through the integrity of existing
			 resources within the
			 Heritage Area; and(11)to support working relationships between
			 public land managers and the community by creating relevant linkages
			 between
			 the National Park Service, the Forest Service, other relevant Federal
			 agencies,
			 Indian tribes, State and local governments and agencies, and community
			 stakeholders
			 within and surrounding the Heritage Area, in order to conserve, enhance,
			 and
			 interpret cultural and natural resources within the Heritage Area.4.DefinitionsIn this Act:(1)Heritage
			 areaThe term Heritage Area means the Mountains to
			 Sound Greenway National Heritage Area established by section 5(a).(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area designated by section 5(d).(3)Management
			 planThe term management plan means the management plan for the Heritage Area  required under section 6.(4)MapThe term map means the map
			 entitled Mountains to Sound Greenway National Heritage Area,
			 numbered 1, and dated January 31, 2011.(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.(6)StateThe
			 term State means the State of Washington.(7)TribalThe term tribal means each of the tribal government of the Snoqualmie, Yakama, Tulalip, Muckleshoot, and
			 Colville Indian tribes.5.Designation of
			 the Mountains to Sound Greenway National Heritage Area(a)EstablishmentThere is established in the State the Mountains to Sound
			 Greenway National Heritage Area.(b)BoundariesThe Heritage Area shall consist of the
			 approximately 1,550,000 acres of land and interests in land located in
			 King and Kittitas counties in the State, as generally
			 depicted
			 on the map, including—(1)the land within the Yakima River Basin upstream of Manastash
			 Creek in Kittitas county,
			 including the Manastash and Teanaway drainages and the cities of
			 Ellensburg,
			 Roslyn, Cle Elum and South Cle Elum; and(2)the land in the Snoqualmie River, Cedar River, and Lake Washington
			 watersheds
			 and the Puget Sound nearshore watersheds in the cities of Seattle,
			 Shoreline, and 22 additional cities in King County.(c)MapThe map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service, the
			 Forest
			 Service, and the local coordinating entity.(d)Local
			 coordinating entity(1)In generalThe
			 Mountains to Sound Greenway Trust, a nonprofit corporation recognized by
			 the Federal Government as being organized for charitable purposes in the
			 State, is designated  as the local
			 coordinating entity for the Heritage Area—(A)to facilitate, in partnership with Federal,
			 State, and local partners, the development of the management plan for the
			 Heritage Area; and(B)to act as a
			 catalyst for the implementation of projects and programs among diverse
			 partners
			 in the Heritage Area.(2)DutiesTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—(A)prepare and submit a management plan for
			 the Heritage Area to the Secretary, in accordance with section 6;(B)facilitate and
			 expedite the implementation of projects and programs among diverse
			 partners in
			 the Heritage Area;(C)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 Heritage Area;(D)every 5 years after the date on which the Secretary has approved the management
			 plan, submit to the Secretary a
			 report that describes—(i)the specific performance goals and
			 accomplishments of the local coordinating entity;(ii)the expenses and
			 income of the local coordinating entity; and(iii)significant grants
			 or contracts made by the local coordinating entity to any other entities
			 during
			 the 5-year period;(E)make available
			 for audit by the Secretary for each fiscal year for which the local
			 coordinating entity receives Federal funds under this Act—(i)information
			 pertaining to the expenditure of the Federal funds received under this
			 Act;
			 and(ii)any funds matched
			 to Federal funds received under this Act; and(F)consult with the
			 Forest Service, National Park Service, the Governor of the State,
			 and the Washington State Commissioner of Public Lands.(3)AuthoritiesTo further the purposes of the Heritage
			 Area, the local coordinating entity may—(A)make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the Heritage
			 Area;(B)enter into
			 cooperative agreements with, or provide technical assistance to, political
			 jurisdictions, nonprofit organizations, Federal agencies, and other
			 interested
			 parties;(C)hire and
			 compensate staff, including individuals with expertise in—(i)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;(ii)economic and
			 community development; and(iii)heritage and
			 interpretive planning;(D)obtain funds or services from any source,
			 including Federal programs;(E)contract for goods
			 or services; and(F)support activities
			 that—(i)further the purposes of the Heritage Area; and(ii)are consistent with the
			 approved management plan.(4)Prohibition on
			 acquisition of real propertyThe local coordinating entity may not
			 acquire land or interests in land through condemnation.6.Management
			 plan(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the local coordinating
			 entity
			 shall submit to the Secretary for approval a proposed management plan for
			 the
			 Heritage Area.(b)RequirementsThe management plan shall—(1)incorporate an integrated and cooperative
			 approach for the conservation, enhancement, management, and interpretation
			 of the
			 natural, cultural, historical, scenic, and recreational resources of the
			 Heritage
			 Area;(2)take into consideration plans of the Federal Government and State,
			 tribal, and local governments;(3)include—(A)an inventory of the natural, historical,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area
			 that relate to the national importance and themes of the Heritage Area
			 that
			 should be conserved and enhanced;(B)a description of
			 strategies and recommendations for the conservation, funding, management,
			 and
			 development of the Heritage Area;(C)a history of—(i)the
			 Mountains to Sound Greenway; and(ii)the Mountains to Sound Greenway Trust, including the role of the Trust in encouraging stewardship
			 of the Heritage Area by Federal,
			 State,
			 tribal, and local institutions and private organizations;(D)a description of
			 actions Federal, State, tribal, local, and private partners have agreed to
			 take
			 to conserve, enhance, interpret, fund, manage, and develop the natural,
			 historical, cultural, educational, scenic, and recreational resources of
			 the
			 Heritage Area;(E)a program of
			 implementation for the management plan by the local coordinating entity,
			 including—(i)performance goals; and(ii)commitments for
			 implementation made by partners;(F)the identification of sources of funding and economic development strategies for carrying out the
			 management
			 plan;(G)an analysis of, and
			 recommendations for, means by which Federal, State, and local programs may
			 best
			 be coordinated to carry out this Act;(H)an interpretive
			 plan for the Heritage Area;(I)recommended
			 policies and strategies for resource management, including the development
			 of
			 intergovernmental and interagency agreements to protect, enhance,
			 interpret,
			 fund, manage, and otherwise provide for the enjoyment and understanding of
			 the
			 natural, historical, cultural, educational, scenic, and recreational
			 resources
			 of the Heritage Area;(J)a definition of
			 the roles of the National Park Service, the Forest Service, and other
			 Federal
			 agencies in the coordination of the Heritage Area and in otherwise
			 furthering
			 the purposes of this Act; and(K)in consultation
			 with the National Park Service and the Forest Service, a plan to share
			 with
			 other communities and interested parties the expertise of the coordinating
			 entity in—(i)reconnecting
			 the people of the United States, with a special emphasis on children, to
			 the outdoors;(ii)promoting
			 community-based recreation and conservation; and(iii)advancing
			 volunteer opportunities in conservation and outdoor recreation.(c)DeadlineIf
			 the local coordinating entity does not submit a proposed management plan
			 to the
			 Secretary by the date that is 3 years after the date on which the local
			 coordinating receives funding
			 under
			 this Act, the local coordinating entity shall be ineligible to receive
			 additional funding under this Act until the date on which the Secretary
			 receives and approves the management plan.(d)Approval of
			 management plan(1)ReviewNot later than 180 days after the date of receipt of  the
			 management plan, the Secretary shall review and, in
			 consultation with the Secretary of Agriculture, approve or disapprove the
			 management plan on the basis of the criteria established under paragraph
			 (2).(2)Criteria for
			 approvalIn determining
			 whether to approve a management plan for a Heritage Area, the Secretary
			 shall
			 consider whether—(A)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including Federal, State,
			 tribal,
			 and local governments, natural and historical resource protection
			 organizations,
			 educational institutions, businesses, recreational organizations,
			 community
			 members, and private property owners;(B)the local
			 coordinating entity—(i)has afforded adequate opportunity for the
			 public and the involvement of the Federal Government and State, tribal,
			 and local governments in
			 the
			 preparation of the management plan; and(ii)provides for at
			 least annual public meetings to ensure adequate implementation of the
			 management plan;(C)the resource conservation, enhancement,
			 interpretation, funding, and management strategies described in the
			 management
			 plan, if implemented, would adequately conserve, enhance, interpret, fund,
			 manage, and otherwise provide for the enjoyment and understanding of the
			 natural, historical, cultural, educational, scenic, and recreational
			 resources of
			 the Heritage Area;(D)the management
			 plan would not adversely affect any activities on Federal land authorized
			 under
			 public land laws or land use plans;(E)the local
			 coordinating entity has demonstrated the financial capability, in
			 partnership
			 with others, to carry out the management plan;(F)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials, the  support of which is needed to ensure the effective
			 implementation
			 of the
			 State, tribal, and local elements of the management plan;(G)the management
			 plan demonstrates partnerships among the local coordinating entity,
			 the Federal Government,
			 State, tribal, and local governments, regional planning organizations,
			 nonprofit organizations, and private sector parties for implementation of
			 the
			 management plan; and(H)the management
			 plan is consistent with this Act.(e)Disapproval(1)In
			 generalIf the Secretary
			 disapproves the management plan, the Secretary shall—(A)advise the local coordinating entity in
			 writing of the reasons for the disapproval; and(B)make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.(2)DeadlineNot later than 180 days after receiving a
			 revised management plan under this subsection, the Secretary shall approve
			 or disapprove the
			 revised
			 management plan.(f)Amendments(1)In
			 generalAn amendment to the
			 management plan that substantially alters the purposes of the Heritage
			 Area
			 shall be reviewed by the Secretary and approved or disapproved in the same
			 manner as the original management plan.(2)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this Act to implement an amendment to the
			 management plan until the Secretary approves the amendment.(g)AuthoritiesThe Secretary and the Secretary of
			 Agriculture may—(1)provide technical assistance under this Act for the implementation of the management plan; and(2)enter into
			 cooperative agreements with the local coordinating entity, State and local
			 agencies, and other interested parties to carry out this Act, including
			 cooperation and cost sharing, as appropriate, to provide more
			 cost-effective
			 and
			 coordinated public land management.7.Evaluation;
			 reporting(a)In
			 generalNot later than 15
			 years after the date of enactment of this Act, the Secretary, in
			 consultation
			 with the Secretary of Agriculture, shall—(1)conduct an evaluation of the
			 accomplishments of the Heritage Area, in accordance with subsection (b);
			 and(2)prepare and submit
			 a report, in accordance with subsection (c).(b)Evaluation requirementsAn evaluation conducted under subsection (a)(1) shall—(1)assess the progress of the local
			 coordinating entity with respect to—(A)accomplishing the purposes of this Act; and(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;(2)analyze the Federal, State, tribal, local,
			 and private investments in the Heritage Area to determine the impact of
			 the
			 investments; and(3)review the
			 management structure, partnership relationships, and funding of the
			 Heritage
			 Area for purposes of identifying the critical components for
			 sustainability of
			 the Heritage Area.(c)ReportBased on the evaluation conducted under
			 subsection (a)(1), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that—(1)shall include recommendations for the
			 future role of the National Park Service with respect to the Heritage
			 Area;
			 and(2)may include recommendations by the
			 Secretary of Agriculture for the future role of the Forest Service with
			 respect
			 to the Heritage Area.8.Relationship to
			 other Federal agencies(a)In
			 generalNothing in this Act
			 affects the authority of a Federal agency to provide technical or
			 financial
			 assistance under any other law.(b)Consultation and
			 coordinationTo the maximum extent practicable, any Federal
			 agency planning to conduct activities that may have an impact on the
			 Heritage
			 Area is encouraged to consult and coordinate the activities with the local
			 coordinating entity.(c)Other Federal
			 agenciesNothing in this
			 Act—(1)modifies, alters, or amends any law
			 (including regulations) authorizing a Federal agency to manage Federal
			 land
			 under the jurisdiction of the Federal agency;(2)limits the
			 discretion of a Federal land manager to implement an approved land use
			 plan
			 within the boundaries of the Heritage Area; or(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.9.Private property
			 and regulatory protectionsNothing in this Act—(1)abridges the rights of any property owner
			 (whether public or private), including the right of a property owner to
			 refrain from
			 participating
			 in any plan, project, program, or activity conducted within the Heritage
			 Area;(2)requires any
			 property owner—(A)to permit public access (including access by Federal,
			 State,
			 tribal, or local agencies) to the property of the property owner; or(B)to
			 modify
			 public access or use of property of the property owner under any other
			 Federal,
			 State, tribal, or local law;(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority (such as
			 the
			 authority to make safety improvements or increase the capacity of existing
			 roads or to construct new roads or associated developments) of any
			 Federal,
			 State, tribal, or local unit of government or local agency;(4)conveys any
			 land
			 unit of government or agency use or other regulatory authority to any
			 local
			 coordinating entity, including development and management of energy,
			 water, or
			 water-related infrastructure;(5)alters, modifies,
			 diminishes, or extinguishes the treaty rights of any Indian tribe within
			 the
			 Heritage Area;(6)authorizes or
			 implies the reservation or appropriation of water or water rights;(7)diminishes the
			 authority of the State to manage fish and wildlife, including the
			 regulation of
			 fishing and hunting within the Heritage Area; or(8)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner.10.Authorization of
			 appropriations(a)Authorization
			 of appropriationsSubject to section 6(c) and subsection (b),
			 there is authorized to be appropriated to carry out this Act 
			 $1,000,000 for each fiscal year, to remain available until expended.(b)Limitations on
			 total amounts appropriatedA total of not more than
			 $15,000,000 may be appropriated to carry out this Act.(c)Cost-Sharing
			 requirement(1)In
			 generalThe Federal share of the total cost of the activities
			 carried out under this Act shall be not more than 50 percent.(2)Non-Federal
			 shareThe non-Federal share of the cost of activities carried out
			 under this Act may be in the form of in-kind contributions of goods or
			 services
			 fairly valued.(d)Use of Federal
			 funds from other sourcesNothing in this Act precludes the local
			 coordinating entity from using Federal funds available under other laws
			 for the
			 purposes for which the funds were authorized.1.Short titleThis Act may be cited as the National Heritage Area Authorization Act of 2014.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.3.National heritage area designationsThe following areas are designated as national heritage areas, to be administered in accordance
			 with this Act:(1)Appalachian Forest National Heritage Area, West Virginia and Maryland(A)In generalThere is established the Appalachian Forest National Heritage Area in the States of West Virginia
			 and Maryland,
			 as depicted on the map entitled Appalachian Forest National Heritage Area, numbered T07/80,000 and dated October 2007, including—(i)Barbour, Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas, Pendleton,
			 Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster counties in
			 West Virginia; and(ii)Allegany and Garrett Counties in Maryland.(B)Local coordinating entityThe Appalachian Forest Heritage Area, Inc., shall be the local coordinating entity for the national
			 heritage area established under subparagraph (A).(2)Maritime Washington National Heritage Area, Washington(A)In generalThere is established the Maritime Washington National Heritage Area in the State of Washington, to
			 include land in Whatcom, Skagit, Snohomish, San Juan,
			 Island, King, Pierce, Thurston, Mason, Kitsap, Jefferson, Clallam, Grays
			 Harbor counties in the State, as generally depicted on the map entitled Maritime Washington National Heritage Area Proposed Boundary, numbered 584/125484  and dated August, 2014.(B)Local coordinating entityThe Pacific Northwest Maritime Heritage Advisory Council, operating under the Washington Trust for
			 Historic Preservation, shall be the local coordinating entity for the
			 national heritage area established under subparagraph (A).(3)Mountains to Sound Greenway National Heritage Area, Washington(A)In generalThere is established the Mountains to Sound Greenway National Heritage Area in the State of
			 Washington, to consist of land in King and Kittitas counties
			 in the State, as generally depicted on the map entitled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,484	and dated  January 31, 2011.(B)Local coordinating entityThe Mountains to Sound Greenway Trust shall be the local coordinating entity for the national
			 heritage area established under subparagraph (A).(4)Susquehanna Gateway National Heritage Area, Pennsylvania(A)In generalThere is established the Susquehanna Gateway National Heritage Area in the State of Pennsylvania,
			 to include Lancaster and York counties in the State.(B)Local coordinating entityThe Susquehanna Heritage Corporation, a nonprofit organization established under the laws of the
			 State, shall be the local coordinating entity for the national heritage
			 area established under subparagraph (A).(5)Sacramento-San Joaquin Delta National Heritage Area, California(A)In generalThere is established the Sacramento-San Joaquin Delta National Heritage Area in the State of
			 California, to consist of land in Contra Costa, Sacramento,
			 San Joaquin, Solano, and Yolo counties in the State, as generally depicted
			 on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary, numbered T27/105,030 and dated October 2012.(B)Local coordinating entityThe Delta Protection Commission shall be the local coordinating entity for the national heritage
			 area established under subparagraph (A).(6)Alabama Black Belt National Heritage Area, Alabama(A)In generalThere is established the Alabama Black Belt National Heritage Area in the State of Alabama, to
			 include Bibb, Bullock, Butler, Choctaw, Clarke,
			 Conecuh, Dallas, Greene, Hale, Lowndes, Macon, Marengo, Monroe,
			 Montgomery, Perry, Pickens, Sumter, Washington and Wilcox counties in the
			 State.(B)Local coordinating entityThe Center for the Study of the Black Belt at the University of West Alabama shall be the local
			 coordinating entity for the national heritage area established under
			 subparagraph (A).4.Administration(a)AuthoritiesFor purposes of carrying out the management plan for each of the national heritage areas designated
			 by section 3, the Secretary, acting through the local coordinating entity,
			 may use amounts made available under section 9—(1)to make grants to the State or a political subdivision of the State, nonprofit organizations, and
			 other persons;(2)to enter into cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;(3)to hire and compensate staff, which shall include individuals with expertise in natural, cultural,
			 and
			 historical resources protection, and heritage programming;(4)to obtain money or services from any source including any money or services that are provided under
			 any other Federal
			 law or program;(5)to contract for goods or services; and(6)to undertake to be a catalyst for any other activity that furthers the national heritage area and
			 is consistent
			 with the approved management plan.(b)DutiesThe local coordinating entity for each of the national heritage areas designated by section 3
			 shall—(1)in accordance with section 5, prepare and submit a management plan for the national heritage area
			 to the
			 Secretary;(2)assist units of local government, regional planning organizations, and nonprofit organizations in
			 carrying out the approved management plan by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values
			 in the national heritage area;(B)establishing and maintaining interpretive exhibits and programs in the national heritage area;(C)developing recreational and educational opportunities in the national heritage area;(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the national heritage area;(E)protecting and restoring historic sites and buildings in the national heritage area that are
			 consistent with
			 national heritage area themes;(F)ensuring that clear, consistent, and appropriate signs identifying points of public access and
			 sites of interest are posted throughout the national heritage area; and(G)promoting a wide range of partnerships among governments, organizations, and individuals to further
			 the national heritage area;(3)consider the interests of diverse units of government, businesses, organizations, and individuals
			 in the national heritage area in the preparation and implementation of the
			 management plan;(4)conduct meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;(5)for any year that Federal funds have been received under this section—(A)submit to the Secretary an annual report that describes the activities, expenses, and income of the
			 local coordinating entity (including grants to any other entities during
			 the year that the report is made);(B)make available to the Secretary for audit all records relating to the expenditure of the funds and
			 any matching funds; and(C)require, with respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available
			 to the Secretary for audit all records concerning the expenditure of the
			 funds; and(6)encourage by appropriate means economic viability that is consistent with the national heritage
			 area.(c)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under section 9 to
			 acquire real property or any interest in real property.5.Management plan(a)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity for
			 each of the national heritage areas designated by section 3 shall submit
			 to the
			 Secretary for approval a proposed management plan for the national
			 heritage area.(b)RequirementsThe management plan shall—(1)incorporate an integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and
			 recreational resources of the national heritage area;(2)take into consideration State and local plans;(3)include—(A)an inventory of—(i)the resources located in the national heritage area; and(ii)any other property in the national heritage area that—(I)is related to the themes of the national heritage area; and(II)should be preserved, restored, managed, or maintained because of the significance of the property;(B)comprehensive policies, strategies and recommendations for conservation, funding, management, and
			 development of the national heritage area;(C)a description of actions that governments, private organizations, and individuals have agreed to
			 take to protect the natural, historical and cultural resources of the
			 national heritage area;(D)a program of implementation for the management plan by the local coordinating entity that includes
			 a description of—(i)actions to facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and(ii)specific commitments for implementation that have been made by the local coordinating entity or any
			 government, organization, or individual for the first 5 years of
			 operation;(E)the identification of sources of funding for carrying out the management plan;(F)analysis and recommendations for means by which Federal, State, and local programs, including the
			 role of the National Park Service in the national heritage area, may best
			 be
			 coordinated to carry out this section; and(G)an interpretive plan for the national heritage area; and(4)recommend policies and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, historical, cultural, educational, scenic, and
			 recreational resources of the national heritage area.(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after
			 the date of enactment of this Act, the local coordinating entity shall be
			 ineligible to receive additional funding under this Act until the date
			 on which the Secretary receives and approves the management plan.(d)Approval or disapproval of management plan(1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 management plan.(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether—(A)the local coordinating entity is representative of the diverse interests of the national heritage
			 area,
			 including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;(B)the local coordinating entity has afforded adequate opportunity, including public hearings, for
			 public and governmental involvement in the preparation of the management
			 plan; and(C)the resource protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and
			 cultural resources of the national heritage area.(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall—(A)advise the local coordinating entity in writing of the reasons for the disapproval;(B)make recommendations for revisions to the management plan; and(C)not later than 180 days after the receipt of any proposed revision of the management plan from the
			 local coordinating entity, approve or disapprove the proposed revision.(4)Amendments(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.(B)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this section to carry out
			 any amendments to the management plan until the Secretary has approved the
			 amendments.6.Relationship to other Federal agencies(a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial
			 assistance under any other law.(b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a national
			 heritage area designated by section 3 is encouraged to consult and
			 coordinate the
			 activities with the Secretary and the local coordinating entity to the
			 maximum extent practicable.(c)Other federal agenciesNothing in this Act—(1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;(2)limits the discretion of a Federal land manager to implement an approved land use plan within the
			 boundaries of a national heritage area designated by section 3; or(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.7.Private property and regulatory protectionsNothing in this Act—(1)abridges the rights of any property owner (whether public or private), including the right to
			 refrain from participating in any plan, project, program, or activity
			 conducted within a national heritage area designated by section 3;(2)requires any property owner—(A)to permit public access (including access by Federal, State, or local agencies) to the property of
			 the
			 property owner; or(B)to modify public access or use of property of the property owner under any other Federal, State, or
			 local law;(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority
			 of any Federal, State, tribal, or local agency,(4)conveys any land use or other regulatory authority to the local coordinating entity;(5)authorizes or implies the reservation or appropriation of water or water rights;(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within a national heritage area designated by section
			 3; or(7)creates any liability, or affects any liability under any other law, of any private property owner
			 with respect to any person injured on the private property.8.Evaluation and report(a)In generalFor each of the national heritage areas designated by section 3, not later than 3 years before the
			 date on which authority for Federal funding terminates for each national
			 heritage area, the Secretary shall—(1)conduct an evaluation of the accomplishments of the national heritage area; and(2)prepare a report in accordance with subsection (c).(b)EvaluationAn evaluation conducted under subsection (a)(1) shall—(1)assess the progress of the local management entity with respect to—(A)accomplishing the purposes of the authorizing legislation for the national heritage area; and(B)achieving the goals and objectives of the approved management plan for the national heritage area;(2)analyze the investments of Federal, State, tribal, and local government and private entities in
			 each national heritage area to determine the impact of the investments;
			 and(3)review the management structure, partnership relationships, and funding of the national heritage
			 area for purposes of identifying the critical components for
			 sustainability of the national heritage area.(c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to
			 the
			 Committee on Energy and Natural Resources of the Senate and the Committee
			 on Natural Resources of the House of Representatives a report that
			 includes recommendations for the future role of the National Park Service
			 with respect to the national heritage area.9.Authorization of appropriations(a)In generalThere is authorized to be appropriated for each national heritage area designated by section 3 to
			 carry out the purposes of this Act $10,000,000, of which not more than
			 $1,000,000 may be made
			 available in any fiscal year.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.(c)Cost-sharing requirement(1)In generalThe Federal share of the total cost of any activity under this Act shall be not more than 50
			 percent.(2)FormThe non-Federal contribution of the total cost of any activity under this Act may be in the form of
			 in-kind contributions of goods or services
			 fairly valued.(d)Termination of authorityThe authority of the Secretary to provide assistance under this Act (other than sections 10 and 11)
			 terminates on the date
			 that is 15 years after the date of enactment of this Act.10.Extension of national heritage area authorities(a)Section 12 of Public Law 100–692 (16 U.S.C. 461 note; 102 Stat. 4558; 112 Stat. 3258; 123 Stat.
			 1292; 127 Stat. 420; 128 Stat. 314) is amended—(1)in subsection (c)(1), by striking 2015 and inserting 2030; and(2)in subsection (d), by striking	2015 and inserting 2030 .(b)Division II of Public Law 104–333 (16 U.S.C. 461 note) is amended  by striking 2015  each place it appears in the following sections and inserting 2030:(1)Section 107 (110
			 Stat. 4244; 127 Stat. 420; 128 Stat. 314).(2)Section 408 (110 Stat. 4256; 127 Stat. 420; 128 Stat. 314).(3)Section 507 (110 Stat. 4260; 127 Stat. 420; 128 Stat. 314).(4)Section 707 (110 Stat. 4267; 127 Stat. 420; 128 Stat. 314).(5)Section 809 (110 Stat. 4275;  122 Stat. 826; 127 Stat. 420; 128 Stat. 314).(6)Section 910 (110 Stat. 4281; 127 Stat. 420; 128 Stat. 314).(c)Section 109 of Public Law 105–355 (16 U.S.C. 461 note; 112 Stat. 3252) is amended by striking September 30, 2014 and inserting September 30, 2030.(d)Public Law 106–278 (16 U.S.C. 461 note) is amended—(1)in section 108 (114 Stat. 818; 127 Stat. 420; 128 Stat. 314), by striking 2015 and inserting 2030; and(2)in section 209 (114 Stat. 824), by striking the date that is 15 years after the date of enactment of this title and inserting September 30, 2030.(e)Section 157(i) of Public Law 106–291 (16 U.S.C. 461 note; 114 Stat.
			 967) is amended by striking 2015 and inserting 2030.(f)Section 7 of Public Law 106–319 (16 U.S.C. 461 note; 114 Stat. 1284) is amended by striking 2015 and inserting 2030.(g)Section 804(j) of title VIII of division B of H.R. 5666 (Appendix D) as enacted into law by section
			 1(a)(4) of Public  Law 106–554 (16 U.S.C. 461 note; 114 Stat. 2763,
			 2763A-295; 123 Stat. 1294) is amended by striking the day occurring 15  years after the date of enactment of this title and inserting September 30, 2030.11.John H. Chafee Blackstone River Valley National Heritage Corridor amendmentsPublic Law 99–647 (16 U.S.C. 461 note; 100 Stat. 3625) is amended—(1)in the first sentence of section 2 (110 Stat. 4202), by striking the map entitled Blackstone River Valley National Heritage Corridor Boundary Map, numbered BRV–80–80,011, and dated May 2, 1993 and inserting the map entitled John H. Chafee Blackstone River Valley National Heritage Corridor—Proposed Boundary, numbered 022/111530, and dated November 10, 2011;(2)in section 7 (120 Stat. 1858, 125 Stat. 155)—(A)in the section heading, by striking termination of commission and inserting termination of commission; designation of local coordinating entity;(B)by striking The Commission and inserting the following:(a)In generalThe Commission; and(C)by adding at the end the following:(b)Local coordinating entity(1)DesignationThe Blackstone River Valley National Heritage Corridor, Inc., shall be the local coordinating
			 entity for the Corridor (referred to in this section as the local coordinating entity).(2)Implementation of management planThe local coordinating entity shall assume the duties of the Commission for the implementation of
			 the Cultural Heritage and Land Management Plan developed and approved
			 under section 6.(c)Use of fundsFor the purposes of carrying out the management plan, the local coordinating entity may use amounts
			 made available under this Act—(1)to make grants to the States of Massachusetts and Rhode Island (referred to in this section as the
			 States), political subdivisions of the States, nonprofit organizations,
			 and other persons;(2)to enter into cooperative agreements with or provide technical assistance to the States, political
			 subdivisions of the States, nonprofit organizations, Federal agencies, and
			 other interested parties;(3)to hire and compensate staff, including individuals with expertise in—(A)natural, historical, cultural, educational, scenic, and recreational resource conservation;(B)economic and community development; or(C)heritage planning;(4)to obtain funds or services from any source, including funds and services provided under any other
			 Federal law or program;(5)to contract for goods or services; and(6)to support activities of partners and any other activities that further the purposes of the
			 Corridor and are consistent with the approved management plan.;(3)in section 8 (120 Stat. 1858)—(A)in subsection (b)—(i)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(ii)by adding at the end the following:(2)Cooperative agreementsNotwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into
			 cooperative agreements with the local coordinating entity designated by
			 paragraph (1) and other public or private entities for the purpose of—(A)providing technical assistance; or(B)implementing the plan under section 6(c).; and(B)by striking subsection (d) and inserting the following:(d)Transition memorandum of understandingThe Secretary shall enter into a memorandum of understanding with the local coordinating entity to
			 ensure—(1)the appropriate transition of management of the Corridor from the Commission to the local
			 coordinating entity; and(2)coordination regarding the implementation of the Cultural Heritage and Land Management Plan.;(4)in section 10 (104 Stat. 1018, 120 Stat. 1858)—(A)in subsection (a), by striking in which the Commission is in existence and inserting until September 30, 2016; and(B)by striking subsection (c); and(5)by adding at the end the following:11.References to the Corridor, IncFor purposes of sections 6, 8 (other than section 8(d)(1)), 9, and 10, a reference to the Commission shall be considered to be a reference to the local coordinating entity..12.Redesignation of the Last Green Valley National Heritage Corridor(a)In generalThe Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended—(1)in section 103—(A)in the heading, by striking Quinebaug and Shetucket Rivers Valley National Heritage Corridor and inserting Last Green Valley National Heritage Corridor; and(B)in subsection (a), by striking the Quinebaug and Shetucket Rivers Valley National Heritage Corridor and inserting The Last Green Valley National Heritage Corridor; and(2)in section 108(2), by striking the Quinebaug and Shetucket Rivers Valley National Heritage Corridor under and inserting The Last Green Valley National Heritage Corridor established by.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the Quinebaug and Shetucket Rivers Valley National Heritage Corridor shall
			 be deemed to be a reference to the The Last Green Valley National Heritage Corridor.December 10, 2014Reported with an amendment